Gilbert, J.
The exception is to the overruling of a motion for new trial based solely upon the general grounds. LeRoy Christopher was indicted for the murder of his wife. On the trial he entered a plea of not guilty, but did not otherwise deny committing the homicide. The State proved the killing under circumstances excluding justification. There was evidence tending to show that the mind of the accused was not normal, and there was evidence to the contrary. The evidence, considered as a whole, was sufficient to support the verdict as against the contention that the accused was mentally incapable of committing the crime.

Judgment affirmed.


All the Justices concur.